DETAILED ACTION
1.	This communication is in response to the amendments filed on September 20, 2022 for Application No. 16/413,575 in which claims 1, 4-8, 11, 13-15, and 21-27 are presented for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3.	The amendments filed on September 20, 2022 have been considered. Claims 1, 8, 11, 14, and 15 have been amended. Claims 2, 3, 9, 10, 12, and 16-20 have been cancelled. Claims 21-27 have been newly added. Thus, Claims 1, 4-8, 11, 13-15, and 21-27 are pending and presented for examination.

4.	Applicant's arguments with respect to the 35 U.S.C. 101 rejection of Claims 1-20 (now amended Claims 1, 4-8, 11, 13-15, and newly added claims 21-27)  filed September 20, 2022 have been fully considered but they are not persuasive. 
Applicant states on Pgs. 9-10 of Applicant’s Arguments/Remarks that: 
“The human mind is incapable of extracting such features and design choices from the many dataset-visualization pairs in the training corpus. As such, the human mind would not practically be capable of, at least “training a neural network on the features and the design choices extracted from the training corpus”, and “responsive to an input of a given dataset to the trained neural network, predicting, by the trained neural network, a visualization that represents the given dataset” Thus, these features cannot be considered to be capable of being practically performed in the human mind”
However, Examiner respectfully disagrees as Claims 1, 4-8, 11, 13-15, and 21-27 are all directed towards mental processes. Further, the examiner would like to clarify that “training a neural network on the features and the design choices extracted from the training corpus” was not listed as a mental process step, nor did the Examiner state that this step can be performed in the mind. Instead, the training of a neural network is evaluated under Step 2A Prong 2 and Step 2B as an additional element, as the training is recited at a high-level of generality as a generic neural network being trained on a generic training corpus of features and design choices. Mere instructions to apply an exception using generic machine learning components cannot provide an inventive concept. Further, the next limitation recites “responsive to an input of a given dataset to the trained neural network, predicting by the trained neural network, a visualization that represents the given dataset”. Again, the examiner would like to clarify that the predicting step was evaluated as a mental process under Step 2A Prong 1, as it is feasible that once given a dataset, a human would be able to visualize in their mind and/or create a visualization manually that represents the dataset based on data features and design choices, such as visual encodings and graphical marks. The “trained neural network” in this step is recited at a high-level of generality and is considered an additional element, similar to what was stated above during the training of the neural network. 
Applicant also states on Pgs. 10-11 of the Applicant’s arguments/remarks that the claims must be considered as a whole and again reiterates that the “training a neural network” element is recited at a high level of specificity, not generality. Examiner respectfully disagrees. The majority of Independent Claims 1, 11, and 25 recite how features and design choices are extracted from a training corpus comprising a plurality of dataset-visualization pairs, and further narrows the types of features and design choices that are to be extracted. The “training a neural network” portion of each independent claim is very broad and does not further specify how the neural network is trained based on these features and design choices and just generically recites training the network on extracted features and design choices. It is also not apparent or explained how the neural network would be able to produce a visualization based on a generic input dataset being fed into the neural network – the input dataset is recited at a high-level of generality and the according visualization that is produced by the network is also recited at a high-level of generality. 
The 35 U.S.C. 101 rejection is maintained and has been updated to reflect the amendments in the subsequent section below. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and generic machine learning components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

5.	Applicant’s arguments with respect to the 35 U.S.C. 102(a)(1) rejection of Claims 1-7, 10-15, and 18-20 (now amended claims 1, 4-8, 11, 13-15, and newly added claims 21-27) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
	The Dibia reference of record (“Data2Vis: Automatic Generation of Data Visualizations Using Sequence to Sequence Recurrent Neural Networks”) was originally relied on for the 35 U.S.C. 102(a)(1) rejection presented in the previous office action. However, considering the amendments which now expand on the types of features and design choices that are extracted, Examiner has now incorporated in the Anand reference of record (US PG-PUB 20150278371) which teaches the pairwise and single-column features that are extracted. Further, the Dibia reference of record is able to teach the extracting design choices limitation as well, as shown on Pg. 2 of the Dibia reference (please see claim limitation mapping below for further explanation). Therefore, the combination of the Dibia and Anand references teach amended claims 1, 4-8, 11, 13-15 and also newly added claims 22, 24, 25, and 27. The updated claim limitation mapping has been presented in the subsequent 35 U.S.C. 103 section below.

6.	Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of Claim 8 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant did not provide further arguments/remarks in regards to the original 35 U.S.C. 103 rejection of Claim 8 besides mentioning its dependency on now amended Claim 1. As stated above, Independent Claim 1, which Claim 8 is dependent upon, is now rejected under 35 U.S.C. 103 by Dibia in view of Anand. Therefore, the combination of the Dibia and Anand references teach amended claims 1, 4-8, 11, 13-15 and also newly added claims 22, 24, 25, and 27. The updated claim limitation mapping has been presented in the subsequent 35 U.S.C. 103 section below.

7.	Examiner has also added the Evermann reference (“Predicting process behavior using deep learning”) which teaches newly added Claims 21, 23, and 26 – particularly the Kolmogorov-Smirnov value and the edit distance. The Evermann reference is directed towards predicting process behavior using deep learning/recurrent neural networks and particularly discloses relevant datasets and visualizations on Pgs. 138-139, while the Kolmogorov-Smirnov value and edit distances are disclosed on Pg. 137. Therefore, the combination of Dibia in view of Anand further in view of Evermann teaches Claims 21, 23, and 26. The updated claim limitation mapping has been presented in the subsequent 35 U.S.C. 103 section below.   

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 1, 4-8, 11, 13-15, and 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claim 1 recites a computer-implemented method for training a neural network for predicting a visualization for a dataset, the method comprising: extracting features and design choices from a training corpus comprising a plurality of dataset-visualization pairs, wherein each dataset-visualization pair of the plurality of dataset-visualization pairs comprises a dataset and a visualization that represents the dataset, wherein the extracting features and design choices from the training corpus includes: extracting features from the dataset in each dataset-visualization pair of the plurality of dataset-visualization pairs, wherein the extracted features include one or more pairwise-column features and one or more single-column features; and extracting design choices from the visualization in each dataset-visualization pair of the plurality of dataset-visualization pairs, wherein each design choice being a set of one or more visual encodings and, wherein each visual encoding is a mapping from a set of data values to visual properties of graphical marks; training a neural network on the features and the design choices extracted from the training corpus; and responsive to an input of a given dataset to the trained neural network, predicting, by the trained neural network, a visualization that represents the given dataset.
	2A Prong 1: The limitation of extracting features and design choices from a training corpus comprising a plurality of dataset-visualization pairs, wherein each dataset-visualization pair of the plurality of dataset-visualization pairs comprises a dataset and a visualization that represents the dataset, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, extracting features and design choices from a training corpus, wherein the training corpus comprises dataset-visualization pairs and each pair comprises a dataset and a visualization that represents the dataset may be performed manually by a user creating/extracting a training corpus with human-designed dataset and visualization pairs with specific features and design choices. Similarly, the limitation of wherein the extracting features and design choices from the training corpus includes: extracting features from the dataset in each dataset-visualization pair of the plurality of dataset-visualization pairs, wherein the extracted features include one or more pairwise-column features and one or more single-column features, as drafted, is process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, extracting features from the dataset in each dataset-visualization pair including one or more pairwise-column features and one or more single-column features may be performed by a user manually extracting these features. Similarly, the limitation of extracting design choices from the visualization in each dataset-visualization pair of the plurality of dataset-visualization pairs, wherein each design choice being a set of one or more visual encodings and, wherein each visual encoding is a mapping from a set of data values to visual properties of graphical marks, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, extracting design choices from a visualization, including visual encodings and graphical marks can be performed manually by the user extracting design choices. Similarly, the limitation of responsive to an input of a given dataset to the trained neural network, predicting, by the trained neural network, a visualization that represents the given dataset as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic machine learning components. That is, other than reciting “trained neural network”, predicting a visualization that represents a given dataset may be performed in the mind based on the user reviewing a given input dataset and predicting the corresponding visualization. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element - training a neural network on the features and the design choices extracted from the training corpus. The training of the neural network is recited at a high-level of generality (i.e., as a generic neural network being generically trained on features and design choices) such that it amounts no more than mere training to apply the exception using a generic machine learning operation. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of training a neural network on features and design choices extracted from the training corpus amounts to no more than mere instructions to apply the exception using a generic machine learning operation. The claim is not patent eligible. 
For the reasons above, Claim 1 is rejected as being directed to an abstract idea without significantly more. This rejection applies equally to dependent claims 4-8 and 21-22. The additional limitations of the dependent claims are addressed below.
 
Claim 4 recites the method of claim 1, wherein the visualization that represents the given dataset comprises all or part of a chart, plot or diagram. Dependent claim 4 is just another activity specifying the types of visualization to be produced, such that it amounts to no more than mere instruction to apply the exception using generic computer components. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

Claim 5 recites the method of claim 1, wherein the method further comprises visually displaying, or causing to be visually displayed, the visualization that represents the given dataset. Dependent Claim 5 is just another activity of visually displaying data which is recited at a high-level of generality (i.e., as generic instructions to visually display the visualization) such that it amounts to no more than mere data gathering/outputting to apply the exception using generic computer components. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

Claim 6 recites the method of claim 1, wherein the neural network comprises a convolutional neural network. Dependent claim 6 is just another activity specifying the type of neural network to be used, such that it amounts to no more than mere instruction to apply the exception using generic machine learning components. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

Claim 7 recites the method of claim 1, wherein the neural network predicts multiple visualizations for the given dataset. At Step 2A Prong 1, Dependent claim 7 recites mental process “predicts multiple visualizations for the given dataset”, such that other than reciting “neural network”, the predicting of multiple visualizations for the given dataset may be performed in the mind. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

Claim 8 recites the method of claim 1, wherein the method further comprises: 39predicting, with the trained neural network, multiple visualizations for the given dataset; and ranking the multiple visualizations. At Step 2A Prong 1, Dependent claim 8 recites mental process “predicting, with the neural network, multiple visualizations for the given dataset”, such that other than reciting “neural network”, the predicting of multiple visualizations for the given dataset may be performed in the mind. Further, dependent claim 8 also recites mental process “ranking the multiple visualizations”, such that other than reciting “neural network”, the ranking of multiple visualizations may be performed manually by the user based on their design choice. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

	Claim 21 recites the method of Claim 1, wherein the pairwise-column features include a correlation, a Kolmogorov-Smirnov value, and a raw edit distance. Dependent claim 21 is just another activity specifying the types of pairwise-column features, such that it amounts to no more than mere instruction to apply the exception using generic computer components. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

	Claim 22 recites the method of Claim 1, further comprising aggregating the one or more pairwise-column features and the one or more single-column features to create dataset-level features. At Step 2A Prong 1, Dependent claim 22 recites mental process “aggregating the one or more pairwise-column features and the one or more single-column features to create dataset-level features”, such that the aggregating of one or more pairwise-column features and one or more single-column features to create dataset-level features may be performed manually by the user aggregating the features to create dataset-level features. Accordingly, under Step 2A Prong 2 and Step 2B, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea, as discussed above in the rejection of claim 1.

Independent Claim 11 recites substantially the same limitations as Claim 1, in the form of an apparatus comprising one or more computers, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.
For the reasons above, Claim 11 is rejected as being directed to an abstract idea without significantly more. This rejection applies equally to dependent claims 13-15 and 23-24.

Claim 13 recites substantially the same limitations as Claim 4, in the form of an apparatus comprising one or more computers, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 14 recites substantially the same limitations as Claim 5, in the form of an apparatus comprising one or more computers, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 15 recites substantially the same limitations as Claim 7, in the form of an apparatus comprising one or more computers, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 23 recites substantially the same limitations as Claim 21, in the form of an apparatus comprising one or more computers, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 24 recites substantially the same limitations as Claim 22, in the form of an apparatus comprising one or more computers, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Independent Claim 25 recites substantially the same limitations as Claim 1, in the form of a non-transitory computer-readable media, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.
For the reasons above, Claim 25 is rejected as being directed to an abstract idea without significantly more. This rejection applies equally to dependent claims 26-27.

Claim 26 recites substantially the same limitations as Claim 21, in the form of a non-transitory computer-readable media, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim 27 recites substantially the same limitations as Claim 22, in the form of a non-transitory computer-readable media, including generic computer components. The claim is also directed to performing mental processes without significantly more, therefore it is rejected under the same rationale.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 4-8, 11, 13-15, 22, 24, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dibia et al. (hereinafter Dibia) (“Data2Vis: Automatic Generation of Data Visualizations Using Sequence to Sequence Recurrent Neural Networks”), in view of Anand et al. (hereinafter Anand) (US PG-PUB 20150278371).
Regarding Claim 1, Dibia teaches a computer-implemented method for training a neural network for predicting a visualization for a dataset (Dibia, Pg. 1, Abstract, “In this paper we introduce Data2Vis, a neural translation model for automatically generating visualizations from given datasets. We formulate visualization generation as a sequence to sequence translation problem where data specifications are mapped to visualization specifications in a declarative language (Vega-Lite). To this end, we train a multilayered attention-based recurrent neural network (RNN) with long short-term memory (LSTM) units on a corpus of visualization specifications.”, thus, a neural network is trained for predicting a visualization for a dataset), the method comprising: 
extracting features (Dibia, Pg. 3, "To generate plausible visualizations conditioned on a given source dataset, our model should achieve several learning objectives. First, the model must select a subset of fields to focus on when creating visualizations (most datasets have multiple fields which cannot all be simultaneously visualized). Next, the model must learn differences in data types across the data fields (numeric, string, temporal, ordinal, categorical etc.), which in turn guides how each field is specified in the generation of a visualization specification. Finally, the model must learn the appropriate transformations to apply to a field given its data type (e.g., aggregate transform does not apply to string fields). In our case, this includes view-level transforms (aggregate, bin, calculate, filter, timeUnit) and field level transforms (aggregate, bin, sort, timeUnit) supported by the Vega-Lite grammar.", therefore, features (such as subset of fields, data type differences, and transformations) are extracted from a training corpus) and design choices from a training corpus (Dibia, Pgs. 1-2, "In this work, we formulate visualization design as a sequence to sequence translation problem. To operationalize our formulation, we train an LSTM-based neural translation model (Data2Vis) on a corpus [46] of Vega-Lite visualization specifications, taking advantage of Vega-Lite’s (and of similar grammars’) design motivation to support programmatic generation.", thus, design choices are extracted from a vega-lite training corpus. As shown in Figure 2, users are able to customize the vega-lite specification with their own design choices), comprising a plurality of dataset-visualization pairs (Dibia, Pg. 2, "We train our model on a Vega-Lite corpus [46], which contains datasets and corresponding visualizations specified in Vega-Lite.", therefore, the Vega-Lite training corpus comprises dataset-visualization pairs), wherein
each dataset-visualization pair of the plurality of dataset-visualization pairs comprises a dataset and a visualization that represents the dataset (Dibia, Pg. 2, "We train our model on a Vega-Lite corpus [46], which contains datasets and corresponding visualizations specified in Vega-Lite.", therefore, the Vega-Lite training corpus comprises datasets with corresponding visualizations that represent the dataset), 
wherein the extracting features and design choices from the training corpus includes: (Dibia, Pgs. 4-5 & Fig. 4, "We iteratively generate a source (a single row from the dataset) and target pair (see Figure 4) from each example file. Each example is sampled 50 times (50 different data rows with the same Vega-Lite spec) resulting in a total of 215000 pairs which are then used to train our model.", thus, the extracting is performed such that for each specific dataset-visualization pair, features are extracted from the dataset and design choices are extracted from the visualization, this is exemplified by Fig. 4); 
extracting design choices from the visualization in each dataset-visualization pair of the plurality of dataset-visualization pairs, wherein each design choice being a set of one or more visual encodings and, wherein each visual encoding is a mapping from a set of data values to visual properties of graphical marks (Dibia, Pg. 2, “Conversely, these grammars facilitate expressivity by enabling a combinatorial composition of low-level building blocks such as graphical marks, scales, visual encoding variables, and guides. However, increased expressivity often decreases the speed with which visualizations can be created and makes the learning more difficult, limiting the number of users who can effectively use the specification method. One of our aims with Data2Vis is to bridge this gap between the speed and expressivity in specifying visualizations.”, thus, extracted design choices include a set of one or more visual encodings, where each visual encoding is a mapping from a set of data values to visual properties of graphical marks. This is further seen in Figure 2, which shows the Vega-Lite specification, with user-specified graphical marks (line) and a set of one or more visual encoding, including mapping data values to visual properties of graphical marks. This specification is then generated into a visualization which is shown as a line graph, with the relevant visual encodings and graphical marks. The frequency of Vega-lite mark types is also shown in Figure 5 on Pg. 5);
training a neural network on the features and the design choices extracted from the training corpus (Dibia, Pg. 1, Abstract, "In this paper we introduce Data2Vis, a neural translation model for automatically generating visualizations from given datasets. We formulate visualization generation as a sequence to sequence translation problem where data specifications are mapped to visualization specifications in a declarative language (Vega-Lite). To this end, we train a multilayered attention-based recurrent neural network (RNN) with long short-term memory (LSTM) units on a corpus of visualization specifications.", thus a neural network is trained based on the features and design choices extracted from the training corpus); and 
responsive to an input of a given dataset to the trained neural network, predicting, by the trained neural network, a visualization that represents the given dataset (Dibia, Pg. 2, Introduction, "We then present our results, providing several visualization examples automatically generated using the trained model. Next we discuss the potential impact of Data2Vis and its current limitations and provide an agenda for future work. We conclude by summarizing our contributions and insights.", therefore, the trained model is able to take a given dataset as input and predict a visualization that represents the given dataset, which is also exemplified Fig. 6 on Pg. 6).

Dibia does not explicitly disclose extracting features from the dataset in each dataset-visualization pair of the plurality of dataset visualization pairs, wherein the extracted features include one or more pairwise-column features and one or more single-column features;
However, Anand teaches extracting features from the dataset in each dataset-visualization pair of the plurality of dataset visualization pairs, wherein the extracted features include one or more pairwise-column features (Anand, Par. [0210], “In some instances, the data visualization identification module 224 identifies (1842) three or more distinct quantitative user-selected data fields. In some data visualizations, these quantitative fields are placed adjacent to each other, as illustrated in FIGS. 16A and 16B above. As explained with respect to FIGS. 16A and 16B, some implementations identify (1844) an ordering of the three or more distinct data fields that maximizes the total pairwise correlation between adjacent data fields. When this occurs, implementations limit (1846) the generation to data visualization options that use the first ordering of the three or more data fields.”, thus, one or more pairwise column features are extracted/identified, as shown in Figures 16A and 16B) and one or more single-column features (Anand, Par. [0209], “In some instances, the data visualization identification module 224 identifies (1836) a first user-selected field that has a specific distribution of data values (e.g., uniformly distributed, skewed, bimodal, etc.), and selects (1838) a color palette for encoding the values of that data field based on the specific distribution of values for that data field. For example, a simple color gradient may be effective for a uniform distribution of data values, but might not be effective to illustrate other distributions. For a skewed or bimodal distribution of values, using visually distinct colors for different value ranges, or stepped color ranges may be more effective to convey the value distribution. Once a specific color palette has been selected based on the specific distribution of values, implementations typically limit (1840) the generation to data visualization options that use the selected color palette for encoding the first user-selected data field.”, therefore, single-column features may also be extracted/identified); 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for training a neural network for predicting a visualization for a dataset, as disclosed by Dibia to include extracting features from the dataset in each dataset-visualization pair of the plurality of dataset-visualization pairs, wherein the extracted features include one or more pairwise-column features and one or more single-column features, as disclosed by Anand. One of ordinary skill in the art would have been motivated to make this modification to enable the neural network to more efficiently predict different visualizations (e.g. bar chart vs. scatter plot vs. line graph, etc.) that accurately represent the features extracted from the corresponding dataset (Anand, Par. [0273], “In some implementations, the generation phase uses different builder or culling procedures for each of the different view types. For example, bar charts have different features than scatter plots. In some implementations, the generation phase uses simple techniques, such as changing the hierarchy of data fields used to specify the X-positions and Y-positions of graphical marks in potential data visualizations. For example, as illustrated above in FIGS. 8A and 8B, the selection of the innermost data field can make a cognitive difference for users.”)

Regarding Claim 4, Dibia in view of Anand teaches the method of claim 1, wherein the visualization that represents the given dataset comprises all or part of a chart, plot or diagram (Dibia, Pg. 8, Fig. 9, which depicts many examples generated by the Data2Vis model from a test dataset – these visualizations include charts, plots, and diagrams).

Regarding Claim 5, Dibia in view of Anand teaches the method of claim 1, wherein the method further comprises visually displaying, or causing to be visually displayed, the visualization that represents the given dataset (Dibia, Pg. 5, Web Application Integrating Data2Vis, “To further evaluate the utility of our model, we developed a web application prototype interface (Figure 6) that supports the use case of an analyst exploring data similar to [66, 67]. The interface supports 3 primary interactions- data import, visualization generation and visualization update. First, the analyst is able to import a dataset into the application. They can do this by using the “load dataset” button which loads a randomly selected dataset from the Rdataset repository or they can directly paste a JSON data array in the provided text field. Next, the analyst can select the “generate” button which submits the dataset to our model, receives a Vega-Lite specification (placed in a text field) and renders the plot. Finally, the analyst can update to the generated specification by modifying the Vega-Lite specification and selecting the “update visualization” button to render a updated specification. We showed this early prototype to two visualization researchers and they were able to quickly build on the specifications generated by the model, making changes to field selections and transformations.”, therefore, as shown in Figure 6, the visualization representing a given dataset is visually displayed).

Regarding Claim 6, Dibia in view of Anand teaches the method of claim 1, wherein the neural network comprises a convolutional neural network (Dibia, Pg. 1, Abstract, “In this paper we introduce Data2Vis, a neural translation model for automatically generating visualizations from given datasets. We formulate visualization generation as a sequence to sequence translation problem where data specifications are mapped to visualization specifications in a declarative language (Vega-Lite). To this end, we train a multilayered attention-based recurrent neural network (RNN) with long short-term memory (LSTM) units on a corpus of visualization specifications”, thus, a recurrent neural network is utilized in place of a convolutional neural network, but permits the same functionality comparable to convolutional sequence to sequence learning).

Regarding Claim 7, Dibia in view of Anand teaches the method of claim 1, wherein the neural network predicts multiple visualizations for the given dataset (Dibia, Pg. 7, Extending Data2Vis to Generate Multiple Plausible Visualizations, “Data2Vis is currently implemented as a sequence to sequence translation model. Sequence models work very well for domains where it is desirable to have fixed mappings of input sequences to output sequences (text summarization, image captioning, language translation, etc). It is generally expected that a sentence in one language always maps to the same sentence in a different language, and acceptable if a passage always maps to the same summary or an image to the same caption. However, when applied to the task of data visualization, it is desirable that input data maps to multiple valid visualizations. Thus, another avenue for future work is to explore the design of conditioned sequence models that enable such one to many sequence mappings between data and visualization specifications.”, thus, multiple visualizations for a given dataset may be predicted by Data2Vis)

Regarding Claim 8, Dibia in view of Anand teaches the method of claim 1, wherein the method further comprises:  
39predicting, with the trained neural network, multiple visualizations for the given dataset (Dibia, Pg. 7, Extending Data2Vis to Generate Multiple Plausible Visualizations, “Data2Vis is currently implemented as a sequence to sequence translation model. Sequence models work very well for domains where it is desirable to have fixed mappings of input sequences to output sequences (text summarization, image captioning, language translation, etc). It is generally expected that a sentence in one language always maps to the same sentence in a different language, and acceptable if a passage always maps to the same summary or an image to the same caption. However, when applied to the task of data visualization, it is desirable that input data maps to multiple valid visualizations. Thus, another avenue for future work is to explore the design of conditioned sequence models that enable such one to many sequence mappings between data and visualization specifications.”, thus, multiple visualizations for a given dataset may be predicted by Data2Vis); and
ranking the multiple visualizations (Anand, Par. [0007], “Disclosed implementations typically use multiple criteria for ranking Some criteria measure statistical structure in the data (e.g., visual patterns in a visualization Such as outliers or clusters). Some criteria measure the similarity of a potential data visualization to previous data visualizations selected by a user (e.g., comparing the level of detail, the X-axis and y-axis for layout of the data, and other visual encodings, such as size or color). Previous selections may be from the same user who is preparing a data visualization now, or from a different user or set of users. Some criteria measure the aesthetic qualities (e.g., aspect ratio) of a potential data visualization. Some criteria use user preferences (e.g., a preference for certain view types or encodings within a view type). Some criteria use aggregate preferences based on the history of multiple users (either for the specific data fields currently selected or more generally). By combining these criteria, the ranking correlates with effectiveness at represent ing structures in the data and delivering insight to the user. Implementations assign weights to each of the criteria, and typically update the weights based on continued feedback from users (e.g., by comparing the data visualizations selected to the calculated rankings)”, therefore, multiple visualizations are ranked).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural network model for automatically generating visualizations from given datasets as disclosed by Dibia, to include the ability to rank multiple visualizations and accept input of a human’s selection of one of multiple visualizations, as disclosed by Anand. One of ordinary skill in the art would have been motivated to make this modification to produce a system for generating multiple visualizations from a given dataset that can also rank these multiple visualizations to improve user experience when analyzing large datasets and increase overall efficiency (Anand, Par. [0006], “With a very large number of potential data visualizations, a good system must present the “better” alternatives first. For example, there may be 10,000 or more alternative data visualizations for a selected set of data fields. It would not be much help to a user if the 10,000 options were listed in a random or arbitrary order. Some implementations rank the alternative data visualizations in a two part process. First, for each view type (e.g., bar chart, line chart, scatter plot, etc.) the ranking system ranks the alternatives within that view type (e.g., rank all of the alternative bar charts against each other). Second, the system merges the rankings into a single overall ranking.”)		

Regarding Claim 11, Dibia in view of Anand teaches an apparatus comprising one or more computers (Anand, Par. [0095], “a communications module 218, which is used for connecting the computing device 102 to other computers and devices via the one or more communication network interfaces 204 (wired or wireless) and one or more communication networks 108, such as the Internet, other wide area networks, local area networks, metropolitan area networks, and so on;”, thus, one or more computers are disclosed) that are programmed to perform the operations of: […]
The rest of the claim language recites substantially the same limitations as Claim 1, in the form of an apparatus comprising one or more computers, therefore it is rejected under the same rationale. 
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Claim 13 recites substantially the same limitations as Claim 4, in the form of an apparatus comprising one or more computers, therefore it is rejected under the same rationale. 

Claim 14 recites substantially the same limitations as Claim 5, in the form of an apparatus comprising one or more computers, therefore it is rejected under the same rationale. 

Claim 15 recites substantially the same limitations as Claim 7, in the form of an apparatus comprising one or more computers, therefore it is rejected under the same rationale. 

Regarding Claim 22, Dibia in view of Anand teaches the method of claim 1, further comprising aggregating the one or more pairwise-column features and the one or more single-column features to create dataset-level features (Anand, Par. [0113], “In some implementations, the analytic module uses history log data 232 from multiple users to infer aggregate preferences 324. In some instances, the aggregate preferences are for a well-defined group of individuals, such as the employees in a company's finance department. In some instances, the aggregate preferences pertain to specific data fields from a specific data source 236 (e.g., encode certain data fields in a specific way). In some instances, the analytic module 322 identifies aggregate preferences 324 on a more global level, such as a preference to use a map data visualization when the selected data fields include a geographic location. In some instances, the analytic module 322 identifies preferences based on the data types of the data fields (e.g., if two numeric fields, one date field, and one categorical field are selected, what types of data visualizations are preferred”, therefore, features/data fields are aggregated to create dataset-level features).
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Claim 24 recites substantially the same limitations as Claim 22, in the form of an apparatus comprising one or more computers, therefore it is rejected under the same rationale. 

Regarding Claim 25, Dibia in view of Anand teaches a non-transitory computer-readable media encoding instructions that when executed by one or more processors cause a process to be carried out (Anand, Par. [0107], “Memory 314, or alternately the non-volatile memory device(s) within memory 314, includes a non-transitory computer readable storage medium. In some implementations, memory 314 or the computer readable storage medium of memory 314 stores the following programs, modules, and data structures, or a subset thereof:”, thus, a non-transitory computer-readable media with instructions is disclosed), the process including: […]
The rest of the claim language recites substantially the same limitations as Claim 1, in the form of a non-transitory computer-readable media, therefore it is rejected under the same rationale. 
The reasons of obviousness have been noted in the rejection of Claim 1 above and applicable herein.

Claim 27 recites substantially the same limitations as Claim 22, in the form of a non-transitory computer-readable media, therefore it is rejected under the same rationale. 

12.	Claims 21, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dibia et al. (hereinafter Dibia) (“Data2Vis: Automatic Generation of Data Visualizations Using Sequence to Sequence Recurrent Neural Networks”), in view of Anand et al. (hereinafter Anand) (US PG-PUB 20150278371), further in view of Evermann et al. (hereinafter Evermann) (“Predicting process behavior using deep learning”).
Regarding Claim 21, Dibia in view of Anand teaches the method of claim 1, wherein the pairwise-column features include a correlation (Anand, Par. [0147], “FIGS. 9A, 9B, and 9C are scatter plots that compare three measurable characteristics of cars: price, the compression ratio of the engine, and the horsepower of the engine. If a user selected all three of these data fields, which would be the best scatter plot to recommend? A quick answer is probably FIG. 9C because it appears to show the greatest correlation between variables. FIG. 9A shows the least correlation. If only one of these could be selected, then using FIG. 9C would show the correlation, and the compression ratio could be encoded in the marks (e.g., by the size of the marks).”, thus, correlation is considered with pairwise-column features)

	Dibia in view of Anand does not explicitly disclose wherein the pairwise-column features include a Kolmogorov-Smirnov value, and a raw edit distance.
However, Evermann teaches wherein the pairwise-column features include a Kolmogorov-Smirnov value (Evermann, Pg. 137, “A replay fitness of the hallucinations similar to that of the original model is a strong indication that the generated traces are realistic. We also examine whether the frequency distribution of events in the generated hallucinations matches that in the original dataset, using the Kolmogorov-Smirnov test. A non-significant test (p-value > 0.05) indicates the frequency distributions come from the same underlying population”, thus a Kolmogorov-Smirnov value is used to evaluate features, specifically the frequency distribution of outputted features (hallucinations) against the original dataset), and a raw edit distance (Evermann, Pg. 137, “Hallucinations can also be used to predict the remainder of a case. For this, the hallucination is initialized with a trace prefix and then continued until it produces an end-of-case indicator. The hallucination can then be compared with the actual trace continuation using a string-edit distance.”, thus, an edit distance is also used to compare outputted features (hallucinations) against the actual process trace).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Claim 1 for training a neural network for predicting a visualization for a dataset and wherein the pairwise-column features include a correlation, as disclosed by Dibia in view of Anand to include that the pairwise-column features include a Kolmogorov-Smirnov value and a raw edit distance, as disclosed by Evermann. One of ordinary skill in the art would have been motivated to make this modification in order to accelerate learning of the neural network by providing the correlation/relationship between extracted columns during training of the neural network, enabling more accurate visualization predictions (Evermann, Pgs. 137-138, “Neural networks, especially RNN, can be made to “hallucinate”, i.e. to generate output on their own, for example in language modeling [5,6,30] or music creation [31–33]. This is done by feeding the net output (prediction) immediately back as new input. Hallucinations can provide insight into what the RNN has learned about the training set. The ability of an RNN to re-produce, on its own, realistic and convincing process traces demonstrates that it has correctly learned the important features of the event log used as training sample and thereby validates the trained net and supports the usefulness of the RNN approach for process prediction.” & Pg. 138 which describes how these RNNs are focused on producing visualizations)

Claim 23 recites substantially the same limitations as Claim 21, in the form of an apparatus comprising one or more computers, therefore it is rejected under the same rationale. 

Claim 26 recites substantially the same limitations as Claim 21, in the form of a non-transitory computer-readable media, therefore it is rejected under the same rationale. 

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Frank et al. (US PG-PUB 20160170996) disclosed measuring user response to generate crowd-based results, including the use of an edit distance to evaluate factors affecting a user.
Vasseur et al. (US Patent 10484406) disclosed data visualization within a self-learning network, including the use of a Kolmogorov-Smirnov (KS) distance between states.
Verma et al. (“On the Character of Phishing URLs: Accurate and Robust Statistical Learning Classifiers”) disclosed using a two-sample Kolmogorov-Smirnov test and edit distance for URL classification in regards to phishing attacks.
Alstott et al. (“powerlaw: A Python Package for Analysis of Heavy-Tailed Distributions”) disclosed commans for basic fitting and statistical analysis of distributions, including the Kolmogorov-Smirnov test and correlations between observations.

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devika S Maharaj whose telephone number is 571-272-0829. The examiner can normally be reached Monday - Thursday 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.S.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123